DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/601,645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the opening dimension of one of the plural kinds of workpieces measured by the measuring apparatus" in liens 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the opening dimension measured by the measuring apparatus while unloading" in liens 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0209939), in view of Lyachovitsky (US 6079303 A) and further in view of Mori (US 2017/0282332).
Regarding claim 1, Miyamoto discloses a loading apparatus comprising: a workpiece holding device includes: a chuck 12 including a chuck body, and a plurality of chuck claws 14 openably supported on the chuck body and configured to hold a holding portion of a workpiece Wa (or Wb); an operation rod 15 configured to drive the plurality of chuck claws for opening and closing with movement of the operation rod, and a measuring apparatus 2, 22, 3 (a stroke sensor, a dog (a detection end at a rear end of a 
Miyamoto discloses “ … a screen as shown in FIG. 3 is displayed on the display 32 by a state display means 38. On the screen, there are displayed the open side stroke end 5 (5a, 5b), the closed side stroke end 6 (6a, 6b), an open position 7 (7a, 7b) and a closed position 8 (8a, 8b) of the claw 14 corresponding to the set work gripping position 43 and releasing position 44, …, and a current position 9 (9a, 9b) of the operation rod 15 or the chuck claw 14”. (Paragraph 36) However, it is unclear if the description that “on the screen, there are displayed … a current position of the operation rod 15 or the chuck claw 14” indicates “the measuring apparatus 2, 22, 38 (a state display means of the controller 3) is “configured to measure an opening dimension of the plurality of chuck claws based on a movement amount of the operation rod”. (That is, it is unclear if the current position of the chuck claw is qualitatively displayed or quantitatively (numerically) displayed.)
Lyachovitsky discloses a chuck 10 including a motor rotor 23, wave generator 32, hollow shaft 20 for driving clamping jaw 30 (Figs. 1-4, col. 7 lines 4-14). A sensor 44 (a rotor encoder) is used to indicate the position of each jaw based on the correlation between the rotation of the motor rotor and clamping jaw movement. (col. 7 line 52 - col. 8 line 7) Lyachovitsky further discloses “the workpiece diameter measurement can be performed by the chuck 10 … the jaw position is needed to determine the grasping diameter of the workpiece”. (col. 11 lines 18-32) In other words, Lyachovitsky inherently discloses a calculation unit that can determine the actual opening dimension of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a calculation unit to the machining tool of Miyamoto as taught by Lyachovitsky such that it determines the actual opening dimension of the claws, and hence also the diameter of the workpiece, in real time during operation of the machine tool or chuck for ensuring better quality of the processing.  (For example, the opening dimensions of the jaws and the processed diameter of the workpiece can be displayed on the display and/or recorded in the controller 3 of the chuck.)
Miyamoto as modified by Lyachovitsky does not disclose “the loading apparatus comprising: a traveling rail; an arm that is configured to move with respect to the traveling rail; and a workpiece holding device provided at an end portion of the arm.” However, Miyamoto discloses “the opening/closing control device of the chuck (including the operation rod 15, a stroke sensor 2, external memory 4, a controller 3, Paragraph 16) can be applied to the opening and closing motion of the chuck of a loader which automatically carries the work in a machine tool, in addition to the opening and closing motion of the chuck for gripping the work which is attached to the main spindle of the machine tool.”  (Paragraph 18). In addition, Mori discloses a machine tool system SYS including a lathe 100, a machining center 200, and a loader 300. (Figs. 1A-1B, Paragraph 21)The loader 300 includes a traveling rail 34b; an arm 36a that is configured to move with respect to the traveling rail; and a workpiece holding device 31 provided at an end portion of the arm.” (Figs. 1A, Paragraphs 38-41). It would have 
Regarding claim 2, Miyamoto in view of Lyachovitsky, and further in view of Mori, as set forth in claim 1 above, discloses the measuring apparatus 2, 22, 38 includes a stroke sensor 2 configured to detects the movement amount of the operation rod, and a calculation unit (as modified in claim 1 above) that converts the movement amount of the operation rod into the opening dimension of the plurality of chuck claws.
Regarding claim 4, Miyamoto in view of Lyachovitsky, and further in view of Mori discloses a storage unit 4, 3 configured to store a plurality of dimensions relating to the holding portion in association with plural kinds of workpieces to be processed. (Paragraphs 30, 35)
Miyamoto as modified is silent if “a comparison unit (the state display means 38,  and a display 32) is configured to compare the opening dimension of one of the plural kinds of workpieces measured by the measuring apparatus and a corresponding dimension of the plurality of dimensions stored in the storage unit.” However, Lyachovitsky discloses “The CNC computer compares the grasping diameter with the programmed (equivalent to stored) diameter of the workpiece
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of Miyamoto as modified to have “a comparison unit configured to compare the opening dimension of one of the plural kinds of workpieces measured by the measuring apparatus and a corresponding dimension of the plurality of dimensions stored in the storage unit.4, 3 (Paragraphs 30, 35, 40) .” to ensure the processing of the workpiece is correct without issues.
Regarding claim 6, Miyamoto in view of Lyachovitsky, and further in view of Mori, is silent if the loading apparatus is configured to unload the workpiece in a state of holding the holding portion of the workpiece from a machine tool which has processed the holding portion of the workpiece. However, Miyamoto discloses the workpiece is first gripped by a chuck 12a and being processed its right part Pa by a cutting tool 17a. Then the processed right part Pa is gripped by the right chuck 12b. A cutting toot 17b then processed the left part Pb of the wokpiece. (Paragraph 27) It would have been obvious to one having ordinary skills in the art to modify the machine tool of the Miyamoto to use the loader to unload the workpiece from the left chucks 12b after the workpiece has been processed by holding the processed left part Pb to transfer it to another machining station or storage station. 
Miyamoto in view of Lyachovitsky, and further in view of Mori, as described in claim 4 above, further teaches the loading apparatus comprises: a storage unit 4, 3 configured to store a process dimension of the workpiece; and a comparison unit (the state display means 38,  and a display 32) configured to compare the opening .
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722